Order
PER CURIAM.
Douglas W. Hampton, Jr., was convicted of attempted manufacture of a controlled substance in violation of section 195.211, RSMo.2000, and illegal use of drug paraphernalia, in violation of section 195.283, RSMo.2000. Hampton’s sole point on appeal is that the trial court erred in overruling his motion to suppress in that automobile searches should be limited to cases where it is reasonable to believe that evidence relevant to the crime arrested for might be found in the vehicle.
Affirmed. Rule 30.25(b).